                Case 1:20-cv-05252-JMF Document 14 Filed 09/09/20 Page 1 of 1




                                           THE LAW OFFICES OF
                                  NEAL BRICKMAN, P.C.
                                 420 LEXINGTON AVENUE, SUITE 2440
                                     NEW YORK, NEW YORK 10170

NEAL BRICKMAN                                                                                       TELEPHONE:
JUDITH L. GOLDSBOROUGH                                            September 3, 2020                  (212) 986-6840
ETHAN Y. LEONARD
VIRIGNIA A. REILLY                                                                                 TELECOPIER:
JASON A. STEWART                                                                                    (212) 986-7691


                                          Application GRANTED. The deadline to respond to the Complaint
                                          is EXTENDED nunc pro tunc to October 1, 2020. The Clerk of
      Via ECF Only
                                          Court is directed to terminate ECF No. 13. SO ORDERED.
      Honorable Jesse M. Furman
      United States District Judge
      United States Courthouse
      40 Centre Street - Room 2202        September 9, 2020
      New York, New York 10007
      (212) 805-0282
                                                    Re:    Piacentile v. Troxel and Rublee
                                                           Case No: 20-CV-5252 (JMF)
      Dear Judge Furman:

             We have recently been retained as counsel for the Defendants in the above referenced
      matter. We write today with the consent of counsel for the Plaintiff.

              Specifically, we write to request that the time for Defendants to respond to, move against,
      or otherwise answer the Complaint in this action be extended to October 1, 2020. It is anticipated
      that the Defendants will be filing a motion to dismiss based on, inter alia, an existing arbitration
      clause in relevant agreements between the parties. There has been no prior request for the relief
      sought herein, and this letter motion as to the time, namely October 1, 2020, by which Defendants
      may timely file a motion or other response in connection with the complaint has been consented
      to by Plaintiff.

             We thank the Court for its time, attention, and assistance in this regard.

                                                           Respectfully submitted,


                                                           Ethan Leonard (EL2497)

      Cc: David S. Stone (Via ECF Only)
